The Disciplinary Review Board having filed with the Court its decisions in DRB 11-160, DRB 11-161, and DRB 12-013, concluding that
(1) CHARLES X. GORMALLY of ROSELAND, who was admitted to the Bar of this State in 1979, should be reprimanded for violating RPC 5.6(b) (a lawyer shall not participate in offering or making an agreement in which a restriction on the lawyer’s right to practice is part of the settlement of a controversy between the parties);
(2) CATHY C. CARDILLO of JERSEY CITY, who was admitted to the Bar of this State in 1997, should be reprimanded for violating RPC 5.6(b); and that
(3) the actions of SEAN A. SMITH of ROSELAND, who was admitted to the Bar of this State in 2001, violated RPC 5.6(b), but because of his subordinate role, constitute minor unethical conduct that warrants treatment in accordance with Rule 1:20 — 3(i)(2) (diversion from the disciplinary process for an agreement in lieu of discipline);
And CHARLES X. GORMALLY, CATHY C. CARDILLO, and SEAN A. SMITH having been ordered to show cause why each of them should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matters that CHARLES X. GORMALLY, CATHY C. CARDILLO, and SEAN A. SMITH should be disciplined;
And the Court having concluded that the unethical conduct of CHARLES X. GORMALLY and CATHY C. CARDILLO war*487rants the imposition of a reprimand on each and that the unethical conduct of SEAN A. SMITH warrants an admonition;
And good cause appearing;
It is ORDERED that CHARLES X. GORMALLY and CATHY C. CARDILLO are hereby reprimanded; and it is further
ORDERED that SEAN A. SMITH is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of each respondent’s file as an attorney at law of this State; and it is further
ORDERED that each respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and disciplinary expenses actually incurred in the investigation and prosecution of their respective matters, as provided in Rule 1:20-17.
Chief Justice RABNER, Justice HOENS, Judge CUFF (temporarily assigned), and Judge PARRILLO (temporarily assigned) join in the Court’s Order.